Case 1:18-cv-10225-MLW Document 210-1 Filed 01/15/19 Page 1 of 2




            EXHIBIT A
                Case 1:18-cv-10225-MLW Document 210-1 Filed 01/15/19 Page 2 of 2


Provazza, Stephen

From:               Larakers, Mary L. (CIV) <Mary.L.Larakers@usdoj.gov>
Sent:               Friday, May 25, 2018 11:06 AM
To:                 Adriana Lafaille; McCullough, Colleen; Cox, Jonathan; kathleen.m.gillespie@outlook.com; Prussia,
                    Kevin S; MSegal@aclum.org; Sewall, Michaela P.; Provazza, Stephen
Cc:                 Weintraub, J. Max (CIV); Piemonte, Eve (USAMA)
Subject:            RE: Calderon Discussions
Attachments:                              _Redacted.pdf; G-28 Calderon Morales Jovel             _Redacted.pdf; G-28
                    Da Silva Jose Felicio                  _Redacted.pdf; G-28 Martinez Martinez Faviola
                         _Redacted.pdf; G-28 Mateus-De Oliveira Fabiano                _Redacted.pdf; G-28 Mchilloh
                    Mkazilakwa Omary                      _Redacted.pdf


Everyone,  
 
Please see attached the copies of the G‐28’s you requested.  
 
Best,  
Mary 
 
Mary L. Larakers 
Trial Attorney 
United States Department of Justice 
Office of Immigration Litigation – District Court Section 
P.O. Box 868 
Ben Franklin Station 
Washington, DC 20044 
T: (202) 353 4419 
F: (202) 305‐7000 
mary.l.larakers@usdoj.gov 
 




                                                            1
